EXHIBIT CDEX Inc Announces Financial Restructuring Plan CDEX Closes First Phase of Financial Restructuring; Carmen J. Conicelli Appointed Board Chairman; CEO Search Continues TUCSON, AZ(Marketwire - 02/19/10) - CDEX Inc. (OTC.BB:CEXI - News) (http://www.cdexinc.com/) announces that it has closed the first phase of a financial restructuring plan which provides funds to drive expanded marketing and sales, conversion of existing debt into a two year Note and an offering to certain other creditors to also participate in the Note. The specifics of the restructuring plan are provided in the Company's SEC filings, but include an initial cash infusion of $450,000 with an opportunity for follow on investment and a restructuring of the note held by the Company's largest creditor, Gemini Master Fund, Ltd. In addition, the Board of Directors has appointed Mr. Carmen Conicelli as its new Chairman. Mr. Conicelli, the current CFO of Edmund Optics, Inc., joined the Board in 2008 with over 30 years of industry financial experience and a strong focus in the international community. "Mr.
